

113 HR 3490 IH: Teacher Tax Deduction Enhancement Act of 2013
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3490IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mr. Graves of Missouri (for himself and Mr. Clay) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend and expand the deduction for certain expenses of elementary and secondary school teachers.1.Short titleThis Act may be cited as the Teacher Tax Deduction Enhancement Act of 2013.2.Deduction for certain expenses of preschool, elementary and secondary school teachers(a)In generalSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended to read as follows:(D)Certain expenses of preschool, elementary and secondary school teachersIn the case of taxable years beginning before 2020, the deductions allowed by section 162 which consist of expenses, not in excess of the applicable amount, paid or incurred by an eligible educator in connection with books, supplies (other than nonathletic supplies for courses of instruction in health or physical education), computer equipment (including related software and services) and other equipment, and supplementary materials used by the eligible educator in the classroom..(b)DefinitionsSection 62(d) of the Internal Revenue Code of 1986 is amended to read as follows:(d)Definitions relating to preschool, elementary and secondary school teachersFor purposes of subsection (a)(2)(D) and this subsection—(1)Applicable amountThe term applicable amount means—(A)$500 in the case of a full-time educator, and(B)$250 in any other case.(2)Eligible educatorThe term eligible educator means, with respect to any taxable year, an individual who is—(A)a kindergarten through grade 12 teacher, instructor, counselor, principal, or aide in a school for at least 450 hours during a school year which ends during such taxable year, or(B)a teacher, instructor, counselor, or aid in a preschool program for at least 450 hours during the taxable year.(3)Full-time educatorThe term full-time educator means, with respect to any taxable year, an individual who for such taxable year satisfies the requirements of subparagraph (A) or (B) of paragraph (2) applied by substituting 900 hours for 450 hours therein.(4)SchoolThe term school means any school which provides elementary education or secondary education (kindergarten through grade 12), as determined under State law.(5)Preschool programThe term preschool program means any program for providing preschool which—(A)receives funds for carrying out preschool programs pursuant to—(i)part A of title I of the Elementary and Secondary Education Act of 1965, or(ii)subpart 2 of part B of title I of such Act, or(B)is accredited as a preschool under State law..(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.